Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15, 17-19 and 43-44 received on 9/22/2020 have been examined, of which claims 1, 11, 43 and 44 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11343756. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 is directed to method of terminal, comprising steps of receiving system message sent by base station, determining if the cell type indicated in system message is high-speed railway network, determining the terminal movement state and based on movement state meeting preset conditions of high-speed railway network, initiating access to the first cell. The patent application Claim 3 depends on claim 2, and along with other limitations, similarly recites the receiving of system message, determining if the cell type indicated in system message is high-speed railway network, determining the terminal movement speed and based on movement speed meeting threshold of high-speed railway network, initiating access to the first cell. The movement speed is considered a specific movement state. Further, the instant application indicates information for number of equivalent cells to first cells. However, it is noted that in further dependent claims, the number being 1 is considered as LTE and number greater than 1 is considered high-speed railway network. Thus, the information is used to communicate the type of cell, which is similar to first information element that is used for communicating the cell type. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 11, 13, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (US 20200236605) 

 Regarding claim 1, Yiu teaches a cell access method, applied to a base station (abstract: an evolved NodeB (eNB) or next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network; fig 7), comprising: 
determining a cell type of a first cell, wherein the cell type of the first cell comprises a cell served by a high-speed-railway dedicated network or a cell of an ordinary public Long-Term Evolution (LTE) network (fig 7, para 153: step 702: detecting, a high-speed-train (HST) dedicated long term evolution (LTE) (HST LTE) network cell or HSDN cell for high speed mobility on a train or at a train station); 
in response to determining that the cell type of the first cell is the cell served by the high-speed-railway dedicated network, configuring a first system message (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)); and 
sending the first system message to a terminal to enable the terminal (Para 155: at 706, providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station) to determine, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and determine a terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting preset access conditions of the cell served by the high-speed-railway dedicated network, initiate an access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).

Yiu teaches next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network. A UE can perform selection/reselection/handover operations to the HST LTE network cells with a higher priority based on various criteria, including a high mobility state of the UE, a marker, a cell ID, a measurement report comparison, or a location (abstract). With respect to fig 7 and 8 and related specification, the reference does not directly teach sending number of equivalent cells, but teaches sending of cell IDs of high speed train LTE networks, based on which the UE determines the count of HST LTE networks, which is obvious from the following mapping - wherein the first system message comprises a first information unit configured for indicating a number of equivalent cells to the first cell (Para 157: the gNB/eNB (e.g., 500) can signal a data set comprising cell IDs associated with a plurality of HST LTE networks of the train station, region or railway to enable detection of HST LTE networks by the one or more UEs; para 167: the UE can process a data set comprising cell IDs associated with a plurality of HST LTE networks of a train station, a region, or a railway line to enable detection or a count of HST LTE networks; here, the cell IDs indicates high speed train LTE networks, which is considered as number of count of equivalent cells to HST-LTE cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with gNB sending SIB information used for determining the count of HST-LTE networks by UE as taught by Yiu for the benefit of making the UE handover operations from one cell to another robust and efficient as taught by Yiu in Para 109.
	
Regarding claim 11, Yiu teaches a cell access method, applied to a terminal (abstract: an evolved NodeB (eNB) or next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network; fig 8), comprising: 
receiving a first system message sent by a base station (Para 165-167: at 802 with processing circuitry configured to: process an indication of a high-speed-train (HST) dedicated long term evolution (LTE) (HST LTE) network of a train, via SIB), wherein the first system message is configured by the base station after determining that a cell type of a first cell is a cell served by a high-speed-railway dedicated network (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)); and 
determining, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and determining a terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting preset access conditions of the cell served by the high-speed-railway dedicated network, initiating an access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).

Yiu teaches next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network. A UE can perform selection/reselection/handover operations to the HST LTE network cells with a higher priority based on various criteria, including a high mobility state of the UE, a marker, a cell ID, a measurement report comparison, or a location (abstract). With respect to fig 7 and 8 and related specification, the reference does not directly teach sending number of equivalent cells, but teaches sending of cell IDs of high speed train LTE networks, based on which the UE determines the count of HST LTE networks, which is obvious from the following mapping - the first system message comprises a first information unit configured for indicating a number of equivalent cells to the first cell (Para 157: the gNB/eNB (e.g., 500) can signal a data set comprising cell IDs associated with a plurality of HST LTE networks of the train station, region or railway to enable detection of HST LTE networks by the one or more UEs; para 167: the UE can process a data set comprising cell IDs associated with a plurality of HST LTE networks of a train station, a region, or a railway line to enable detection or a count of HST LTE networks; here, the cell IDs indicates high speed train LTE networks, which is considered as number of count of equivalent cells to HST-LTE cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with gNB sending SIB information used for determining the count of HST-LTE networks by UE as taught by Yiu for the benefit of making the UE handover operations from one cell to another robust and efficient as taught by Yiu in Para 109.

Regarding claim 43, Yiu teaches a cell access apparatus, applied to a base station (eNB/gNB 500, fig 5-6), comprising: 
a processor (processor 510, fig 5, para 72); 
memory for storing processor executable instructions (memory 530, fig 5, para 72: memory 530 (which can comprise any of a variety of storage mediums and can store instructions and/or data associated with one or more of processor(s) 510 or communication circuitry 520); 
wherein the processor (processor 510, fig 5, para 72) is configured to: 
determine a cell type of a first cell, wherein the cell type of the first cell comprises a cell served by a high-speed-railway dedicated network or a cell of an ordinary public Long-Term Evolution (LTE) network (fig 7, para 153: step 702: detecting, a high-speed-train (HST) dedicated long term evolution (LTE) (HST LTE) network cell or HSDN cell for high speed mobility on a train or at a train station); 
in response to determining that the cell type of the first cell is the cell served by the high-speed-railway dedicated network, configure a first system message (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)); and 
send the first system message to a terminal, to enable the terminal (Para 155: at 706, providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station) to determine, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and enable a terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting preset access conditions of the cell served by the high-speed-railway dedicated network, initiate an access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).

Yiu teaches next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network. A UE can perform selection/reselection/handover operations to the HST LTE network cells with a higher priority based on various criteria, including a high mobility state of the UE, a marker, a cell ID, a measurement report comparison, or a location (abstract). With respect to fig 7 and 8 and related specification, the reference does not directly teach sending number of equivalent cells, but teaches sending of cell IDs of high speed train LTE networks, based on which the UE determines the count of HST LTE networks, which is obvious from the following mapping - wherein the first system message comprises a first information unit configured for indicating a number of equivalent cells to the first cell (Para 157: the gNB/eNB (e.g., 500) can signal a data set comprising cell IDs associated with a plurality of HST LTE networks of the train station, region or railway to enable detection of HST LTE networks by the one or more UEs; para 167: the UE can process a data set comprising cell IDs associated with a plurality of HST LTE networks of a train station, a region, or a railway line to enable detection or a count of HST LTE networks; here, the cell IDs indicates high speed train LTE networks, which is considered as number of count of equivalent cells to HST-LTE cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with gNB sending SIB information used for determining the count of HST-LTE networks by UE as taught by Yiu for the benefit of making the UE handover operations from one cell to another robust and efficient as taught by Yiu in Para 109.

 Regarding claim 44, Yiu teaches a communication system implementing the method of claim 1 (Para 74: fig 6, illustrated is an example station network environment 600 to enable HST LTE network (or HSDN cells) and public LTE network operations for serving UEs of high speed railways with dedicated coverage to high speed mobility; fig 7-8), comprising: 
the base station (eNB/gNB 500, fig 5-6); and 
the terminal (UE 400, fig 4, 6); 
wherein the terminal (UE 400, fig 4, 6) is configured to: 
receive the first system message sent by the base station (Para 165-167: at 802 with processing circuitry configured to: process an indication of a high-speed-train (HST) dedicated long term evolution (LTE) (HST LTE) network of a train, via SIB), wherein the first system message is configured by the base station after determining that a cell type of a first cell is a cell served by a high-speed-railway dedicated network (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)); and 
determines, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and determine a terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting preset access conditions of the cell served by the high-speed-railway dedicated network, initiate the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station); thereby increasing accuracy of predicting the terminal movement state in accordance with the number of equivalent cells, and accuracy of accessing the cell (Para 109: making the UE handover operations from one cell to another robust and efficient. To make the UE handover procedure robustly, UEs (e.g., 101 or 102) of different velocity can determine or provide a preference on the measurement report of a potential target cell (e.g., 601 or 602) with the cell's characteristics or measurement parameters into account).

Yiu teaches next generation NodeB (gNB) can configure a set of user equipment (UE) to identify high speed train (HST) cell or high speed rail (HSR) dedicated longer term evolution (LTE) (HSDN) cells associated with a train or train station from a public LTE network. A UE can perform selection/reselection/handover operations to the HST LTE network cells with a higher priority based on various criteria, including a high mobility state of the UE, a marker, a cell ID, a measurement report comparison, or a location (abstract). With respect to fig 7 and 8 and related specification, the reference does not directly teach sending number of equivalent cells, but teaches sending of cell IDs of high speed train LTE networks, based on which the UE determines the count of HST LTE networks, which is obvious from the following mapping - the first system message comprises a first information unit configured for indicating a number of equivalent cells to the first cell (Para 157: the gNB/eNB (e.g., 500) can signal a data set comprising cell IDs associated with a plurality of HST LTE networks of the train station, region or railway to enable detection of HST LTE networks by the one or more UEs; para 167: the UE can process a data set comprising cell IDs associated with a plurality of HST LTE networks of a train station, a region, or a railway line to enable detection or a count of HST LTE networks; here, the cell IDs indicates high speed train LTE networks, which is considered as number of count of equivalent cells to HST-LTE cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with gNB sending SIB information used for determining the count of HST-LTE networks by UE as taught by Yiu for the benefit of making the UE handover operations from one cell to another robust and efficient as taught by Yiu in Para 109.

 Regarding claim 3, Yiu further teaches wherein the configuring the first system message (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)) comprises: 
adding, to the first system message, a specified bit configured for indicating the cell type of the first cell (Para 22: a one-bit indication in the system information (e.g., a system information block (SIB)) for an HSDN cell can be processed or generated to identify those cells dedicated to the high-speed-railway dedicated LTE network over the regular public LTE cells/networks); and 
setting the specified bit as a first value, wherein the first value is configured for indicating that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 77: the network device can signal a one-bit indication for a high-speed-railway dedicated LTE network, which can be, for example, communicated via a dedicated signaling or a system information block (SIB) to the UE as an identifier or identification indicator/indication. Each cell at the station can be identified as an HSDN 601 based on a state of the one-bit indicator; Para 155-156, 167).

 Regarding claim 13, Yiu further teaches wherein 
the first system message (Para 155-156: at 706, the process flow 700 includes providing an indication for the one or more UEs that indicates the HST LTE network to be identified apart from one or more other networks of the train or the train station, wherein the signaling the indication comprises communicating, via a system information block (SIB)) further comprises a specified bit configured for indicating the cell type of the first cell (Para 22: a one-bit indication in the system information (e.g., a system information block (SIB)) for an HSDN cell can be processed or generated to identify those cells dedicated to the high-speed-railway dedicated LTE network over the regular public LTE cells/networks), and the specified bit is set as a first value, wherein the first value is configured for indicating that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 77: the network device can signal a one-bit indication for a high-speed-railway dedicated LTE network, which can be, for example, communicated via a dedicated signaling or a system information block (SIB) to the UE as an identifier or identification indicator/indication. Each cell at the station can be identified as an HSDN 601 based on a state of the one-bit indicator; Para 155-156, 167); and 
the determining, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and determining the terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting the preset access conditions of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station) comprises: 
determining, according to the specified bit being the first value, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 22: a one-bit indication in the system information (e.g., a system information block (SIB)) for an HSDN cell can be processed or generated to identify those cells dedicated to the high-speed-railway dedicated LTE network over the regular public LTE cells/networks; Para 166: at 804, the UE can detect the HST LTE network based on the indication); 
calculating the terminal movement speed according to the number of equivalent cells to the first cell (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)); and 
responsive to that the calculated terminal movement speed is within a specified movement speed range of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).



Claims 2, 4-5, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (US 20200236605) in view of Fang et al. (WO 2019119343)

Regarding claim 2, Yiu teaches the limitations of the parent claim. Yiu also teaches that based on cell IDs, the UE determines count of HST LTE networks. Fang is directed to UE cell selection or reconnection to high speed train network. 

Further, Fang teaches wherein the number of equivalent cells to the first cell indicated by the first information unit is greater than 1, and the number of equivalent cells greater than 1 indicates that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 62-63: the serving cell, broadcasts the serving cell neighbor cell list 454, for example as system information on the BCCH; in step 720, determining that a number of neighbor cells is less than or equal to a threshold number of cells, the threshold number of cells is 6 or depend on configuration of a particular infrastructure based network, if the number of neighbor cells is less than or equal to the threshold number of cells, the network classification component 440 may determine that the serving cell is a dedicated cell of the infrastructure based network 500; here, the threshold number being 6 or any other configured number includes number that is greater than 1 to determine that the cell is dedicated HST network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with determining the cell type to be dedicated HST based on number of cell in list as taught by Fang for the benefit of improving performance of both the infrastructure based network and another network on a DSDS device as taught by Fang in Para 24.

Regarding claim 4, Yiu further teaches wherein the first information unit further comprises a type determination rule configured for indicating different terminal movement speed types (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state; Para 134, 181; para 22: a UE can be provided a higher priority for cell selection/reselection to HSDN cells when in a higher mobility state (e.g., a velocity/speed associated with a high speed train) compared to a lower mobility state (e.g., a velocity/speed associated with a train station area, such as walking, running, parking, or the like). In another example, a UE can be provided a lower priority for cell selection/reselection to HSDN cells when in normal or medium mobility state).

 Regarding claim 5, Yiu further teaches wherein the configuring the first system message further comprises: adding a second information unit to the first system message, wherein the second information unit is configured for indicating a type determination rule for different terminal movement speed types (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state; Para 134, 181; para 22: a UE can be provided a higher priority for cell selection/reselection to HSDN cells when in a higher mobility state (e.g., a velocity/speed associated with a high speed train) compared to a lower mobility state (e.g., a velocity/speed associated with a train station area, such as walking, running, parking, or the like). In another example, a UE can be provided a lower priority for cell selection/reselection to HSDN cells when in normal or medium mobility state).

Regarding claim 12, Yiu teaches the limitations of the parent claim. Yiu also teaches that based on cell IDs, the UE determines count of HST LTE networks. 

Yiu further teaches the determining, according to the first system message, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 166: at 804, the UE can detect the HST LTE network based on the indication) and determining the terminal movement state (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)), and in response to the terminal movement state meeting the preset access conditions of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station) comprises: 
determining, according to the number of equivalent cells to the first cell being greater than 1, that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (para 167: the UE can process a data set comprising cell IDs associated with a plurality of HST LTE networks of a train station, a region, or a railway line to enable detection or a count of HST LTE networks); 
calculating the terminal movement speed according to the number of equivalent cells to the first cell (Para 190-195: UE configured to determine a mobility state estimation (MSE) based on a weight of the HSDN cell received in a system information block (SIB)); and 
responsive to that the calculated terminal movement speed is within a specified movement speed range of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).

Fang is directed to UE cell selection or reconnection to high speed train network.
Further, Fang teaches 
the number of equivalent cells to the first cell indicated by the first information unit is greater than 1, and the number of equivalent cells greater than 1 indicates that the cell type of the first cell is the cell served by the high-speed-railway dedicated network (Para 62-63: the serving cell, broadcasts the serving cell neighbor cell list 454, for example as system information on the BCCH; in step 720, determining that a number of neighbor cells is less than or equal to a threshold number of cells, the threshold number of cells is 6 or depend on configuration of a particular infrastructure based network, if the number of neighbor cells is less than or equal to the threshold number of cells, the network classification component 440 may determine that the serving cell is a dedicated cell of the infrastructure based network 500; here, the threshold number being 6 or any other configured number includes number that is greater than 1 to determine that the cell is dedicated HST network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with determining the cell type to be dedicated HST based on number of cell in list as taught by Fang for the benefit of improving performance of both the infrastructure based network and another network on a DSDS device as taught by Fang in Para 24.

 Regarding claim 14, Yiu further teaches wherein 
the first information unit further comprises a type determination rule configured for indicating different terminal movement speed types (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state; Para 134, 181; para 22: a UE can be provided a higher priority for cell selection/reselection to HSDN cells when in a higher mobility state (e.g., a velocity/speed associated with a high speed train) compared to a lower mobility state (e.g., a velocity/speed associated with a train station area, such as walking, running, parking, or the like). In another example, a UE can be provided a lower priority for cell selection/reselection to HSDN cells when in normal or medium mobility state); and 
responsive to that the calculated terminal movement speed is within the specified movement speed range of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station) comprises: 
obtaining the type determination rule from the first information unit (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state); 
determining a terminal movement speed type corresponding to the terminal movement speed according to the type determination rule (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state); and 
responsive to that the determined terminal movement speed type belongs to a specified movement speed type of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).

 Regarding claim 15, Yiu further teaches wherein 
the first system message further comprises a second information unit configured for indicating a type determination rule for different terminal movement speed types (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state; Para 134, 181; para 22: a UE can be provided a higher priority for cell selection/reselection to HSDN cells when in a higher mobility state (e.g., a velocity/speed associated with a high speed train) compared to a lower mobility state (e.g., a velocity/speed associated with a train station area, such as walking, running, parking, or the like). In another example, a UE can be provided a lower priority for cell selection/reselection to HSDN cells when in normal or medium mobility state); and 
responsive to that the calculated terminal movement speed is within the specified movement speed range of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station) comprises: 
obtaining the type determination rule from the second information unit (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state); 
determining a terminal movement speed type corresponding to the calculated terminal movement speed according to the type determination rule (para 104: in order to determine UE MSE (mobility state estimation) in a HSDN 601, the UE 400 can count the HSDN 601 cells for cell reselection and handover, and a different mobility threshold (low/med/high) can be configured by the network to determine the mobility state); and 
responsive to that the determined terminal movement speed type belongs to a specified movement speed type of the cell served by the high-speed-railway dedicated network, initiating the access to the first cell (Para 159, 170: a cell (re)selection operation can be performed with a UE based on a mobility state of the UE or a priority level of the HST LTE network. If the mobility state of the UE satisfies a predetermined threshold as a high mobility state, then the UE could (re)select the HSDN cell in the public LTE network at the train or train station).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu (US 20200236605) in view of Xue (CN 107509224, reference made to the attached machine translation) 

 Regarding claim 6, Yiu teaches the limitations of the parent claim. Xue is directed to terminal searching for high speed railway network based on detection of high speed mobile state (abstract, technical field). 

Yiu fails to teach, but Xue teaches wherein the first system message is a system information block SIB1 (page 4, line 20-25: analyzing the system message, SIB information of the MIB system information in information and SIB2 of information, for mainly analyzing SIB1 information in the SIB in the system message parsing is successful, it indicates that the cell is a high-speed mobile network cell, is high-speed moving special network frequency point corresponding to the frequency point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine gNB sending information for high speed train network to the UE for UE to reselect cell based on information and mobility status as taught by Yiu with the system information for high-speed cell is sent in SIB1 as taught by Xue for the benefit of improving use experience of user high speed scene as taught by Xue in page 4.


Allowable Subject Matter
Claims 7-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/4/2022